HELD BY
THE COURT:
That, as it appears by the certificate of the British consul that the suit is brought with his approbation and assent, the court will exercise jurisdiction of the action. The Napoleon [Case No. 10,015]; Davis v. Leslie [Id. 3,639]. That the libelants are not bound to go back on the voyage to the Pacific Ocean, and, having offered to fulfill the agreement of the articles by going back to a port in the United Kingdom. they are acquitted of all obligation to continue with the ship on her voyage to Yalpariso, and are entitled to demand and receive the wages already earned. That the term of the proposed service being yet unexpired, and the libelants not having been driven from the ship by coercion or want of supplies or bad treatment, and electing to abandon her upon a strict point of construction of their agreement as to the order or place in which their services were to be rendered, they are entitled to recover no more than the value of their demands in the legal currency of the United States. Decree for libelants, with a reference.